Order filed July 24, 2014.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-14-00130-CR
                                     ____________

                             VICTOR SANTANA, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 174th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1312173


                                         ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel also certified to this
court on July 7, 2014, that he provided appellant with a copy of the Anders brief and the
complete record and advised appellant of his right to file a pro se brief in response.

       If appellant desires to file a pro se brief in response to counsel’s Anders brief,
appellant’s pro se brief shall be due on or before September 8, 2014.

                                      PER CURIAM